355 F.2d 662
Edward Worth MENEFIELD and Mary Thompson, Appellants,v.UNITED STATES of America, Appellee.
No. 20213.
United States Court of Appeals Ninth Circuit.
Jan. 18, 1966, Rehearing Denied March 16, 1966.

Edward I. Gritz, Los Angeles, Cal., for appellants.
Manuel L. Real, U.S. Atty., John K. Van de Kamp, Asst. U.S. Atty., Chief, Crim.  Div.; J. Brin Schulman, Asst. U.S. Atty., Asst. Chief, Crim.  Div.; Jules D. Barnett, Asst. U.S. Atty., Los Angeles, Cal., for appellee.
Before CHAMBERS, MERRILL and DUNIWAY, Circuit Judges.
PER CURIAM.


1
From our examination of the record, we cannot overturn as clearly erroneous the finding of the trial court that consent to a search which turned up important real evidence was freely given.  Appellants attack the evidence obtained and assert that it was the fruit of an illegal arrest.  This is only important if the consent was not freely given.  Davis v. State of California, 9 Cir., 341 F.2d 982, 985.


2
Certain statements of defendants made concurrent with the arrest were admitted in evidence.  The circumstances of the arrest were not shocking.  No Sixth Amendment grounds were asserted at the trial.  In our judgment, in the setting here, the principles applied in Escobedo v. State of Illinois, 378 U.S. 478, 84 S. Ct. 1758, 12 L. Ed. 2d 977, are not applicable.


3
The judgments of conviction are affirmed.